DETAILED ACTION
This communication is responsive to the application # 16/689,466 filed on November 20, 2019. Claims 1-17 are pending and are directed toward COMBINED SBOX AND INVERSE SBOX CRYPTOGRAPHY.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 4-6, 8, 9, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Reyhani-Masoleh et al. (New Area Record for the AES Combined S-box/Inverse S-box, IEEE, 2018, pages 145-152) from IDS, hereinafter referred to as Reyhani-Masoleh.
As per claim 1, Reyhani-Masoleh teaches a method comprising: receiving, by shared hardware circuitry that defines logic for both Sbox encryption and inverse Sbox decryption (The AES combined S-box/inverse S-box is a single construction that is shared between the encryption and decryption data paths of the AES. Reyhani-Masoleh, page 145) via generation of multiplicative inverse matrices as truth tables for data (This mapping preserves additive as well as multiplicative isomorphisms and is mathematically represented by a matrix multiplication, where all the elements of the matrix are ones or zeros. Reyhani-Masoleh, page 145), input plain text to be encrypted (We consider using isomorphic mapping for the decryption path that is independent (different or the same) from the mapping for the encryption path. Reyhani-Masoleh, page 145);
dividing, by the shared hardware circuitry, the input plain text to be encrypted (The subfield inverter is a 4-bit input 4-bit output combinational circuit which can be designed using the systematic way of designing digital systems. Reyhani-Masoleh, page 145);
feeding, by the shared hardware circuitry, multiplicative inverse values generated from the input plain text to a transformer module for performing affine to encrypt the plain text data (Then, the S-box computation consists of computing of the multiplicative inverse of a non-zero input g ∈ GF(28), denoted as f = g−1 ∈ GF(28), g  = 0 followed by the affine transformation, Reyhani-Masoleh, pages 145-146);
receiving, by the shared hardware circuitry, encrypted data to be decrypted (at the output of the encryption path and the input of the decryption path, Reyhani-Masoleh, page 147);
dividing, by the shared hardware circuitry, the encrypted data to be decrypted (Finally, the output isomorphic mapping converts the outputs (W and Z) into two corresponding outputs in the GF(28) field, one for the encryption path, denoted as J, and one for the decryption path, denoted as L. Reyhani-Masoleh, page 147); and
feeding, by the shared hardware circuitry, multiplicative inverse generated from the encrypted data to the transformer module for performing inverse affine to decrypt the encrypted data (The output inverting multiplexers select the overall output s = (s7, ..., s0) ∈ GF(28). Reyhani-Masoleh, page 147).
As per claim 4, Reyhani-Masoleh teaches the method of claim 1, wherein the shared hardware circuitry is implemented as part of a very high-speed integrated circuit hardware description language (VHDL) circuit (We use VHDL coding as a design entry to the Synopsys Design Vision R   for logic synthesis. Reyhani-Masoleh, page 151).
 As per claim 5, Reyhani-Masoleh teaches the method of claim 1, wherein generating the multiplicative inverse matrices as the truth tables includes identifying the multiplicative inverse matrices as the truth tables for all possible 8-bit combinations over Galois Field (The multiplicative inverse can be computed in the native GF(28) representation. Reyhani-Masoleh, page 145).
 As per claim 6, Reyhani-Masoleh teaches the method of claim 1, wherein the shared hardware circuitry includes only a single 8xl multiplexer in defining logic for both Sbox generation and inverse Sbox generation (Note that these equations reflect the use of inverting multiplexer at the input and output of the combined S-box/inverse S-box because they require smaller area and lower delay than the regular multiplexers. Reyhani-Masoleh, page 147).
As per claim 8, Reyhani-Masoleh teaches the method of claim 1, wherein the shared hardware circuitry encrypts the plain text data and decrypts the encrypted data without computing Galois field polynomial expansion and reduction to obtain respective multiplicative inverse values (THE TRUTH TABLE OF THE INVERTER, Reyhani-Masoleh, page 149).
Claims 9, 12-14, and 16 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reyhani-Masoleh et al. (New Area Record for the AES Combined S-box/Inverse S-box, IEEE, 2018, pages 145-152) from IDS, in view of Kounavis (US 2019/0229889, Pub. Date: Jul. 25 , 2019), hereinafter referred to as Reyhani-Masoleh and Kounavis.
As per claim 7, Reyhani-Masoleh teaches the method of claim 1, but does not teach Quine-McCluskey algorithm, Kounavis however teaches wherein the shared hardware circuitry generates the multiplicative inverse matrix via a Quine-McCluskey algorithm (As described herein, the Quine-McCluskey algorithm optimizes logic functions and selects logical products. Kounavis, [0023]).
MOTIVATION: The present techniques enable ultra-low latency AES encryption with reasonable area cost by employing a maximal prime coverage search algorithm that replaces Petrick's algorithm in the present realization of the Quine McCluskey logic optimization process (Kounavis, [0057]).
Reyhani-Masoleh in view of Kounavis are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reyhani-Masoleh in view of Kounavis. This would have been desirable because the present techniques enable ultra-low latency AES encryption with reasonable area cost by employing a maximal prime coverage search algorithm that replaces Petrick's algorithm in the present realization of the Quine McCluskey logic optimization process (Kounavis, [0057]).

Claim 15 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Allowable Subject Matter
Claims 2, 3, 10, 11, and 17 are indicated as allowable over prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492